IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41345
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ELADIO CABALLERO-ALVAREZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-91-CR-198-1
                      --------------------
                          June 15, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eladio

Caballero-Alvarez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Although Caballero was notified of his right to respond to his

counsel’s motion, Caballero has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41345
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.